Per Curiam:
As in this case the jurisdiction of the justice of the peace, before whom this suit was commenced, is called in question, it would have been well enough to exhibit to us a copy of the transcript. As it is, we must assume that the plaintiff’s demand was within the jurisdiction of that officer. Moreover, as the judgment in the common pleas is but $63.34, and as on the *564trial in. that court the plaintiff was obliged to limit his claim to $287.29, we cannot see how the question of jurisdiction can arise.
The judgment is affirmed.